Case 2:20-cv-10201-MWF-RAO Document 20 Filed 02/26/21 Page 1 of 3 Page ID #:81




   1    CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
   2    Russell Handy, Esq., SBN 195058
   3
        Dennis Price, Esq., SBN 279082
        Amanda Seabock, Esq., SBN 289900
   4    Mail: 8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
   5    (858) 375-7385; (888) 422-5191 fax
        amandas@potterhandy.com
   6
        Attorneys for Plaintiff
   7
   8
   9
  10
  11
  12
  13                          UNITED STATES DISTRICT COURT
  14                         CENTRAL DISTRICT OF CALIFORNIA

  15    Brian Whitaker
                                                  Case: 2:20-CV-10201-MWF-RAO
  16               Plaintiff,
  17       v.                                     JOINT STIPULATION FOR
  18    435 Bedford LLC, a Delaware Limited       DISMISSAL PURSUANT TO
        Liability Company; and                    F.R.CIV.P. 41 (a)(1)(A)(ii)
  19    Judi’s Deli LLC, a California Limited
        Liability Company
  20
  21               Defendants.
  22
  23
                                         STIPULATION
  24
  25
  26            Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
  27   between the parties hereto that this action may be dismissed without prejudice as
  28                                          1

       Joint Stipulation for Dismissal                Case: 2:20-CV-10201-MWF-RAO
Case 2:20-cv-10201-MWF-RAO Document 20 Filed 02/26/21 Page 2 of 3 Page ID #:82




   1
       to all parties; subject to either party reopening the action if settlement is not
   2
       consummated within 60 days upon good cause shown from the filing date of this
   3
       Dismissal.
   4
   5
   6
       Dated: February 26, 2021          CENTER FOR DISABILITY ACCESS
   7
   8                                     By:   /s/ Amanda Seabock
                                               Amanda Seabock
   9                                           Attorneys for Plaintiff
  10
       Dated: February 26, 2021          LEWIS BRISBOIS
  11
  12                                     By:   /s/ Stephen E. Abraham
                                               Stephen E. Abraham
  13                                           Attorney for Defendants
  14                                           435 Bedford LLC and Judi’s Deli LLC

  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                           2

       Joint Stipulation for Dismissal                Case: 2:20-CV-10201-MWF-RAO
Case 2:20-cv-10201-MWF-RAO Document 20 Filed 02/26/21 Page 3 of 3 Page ID #:83




   1
                                     SIGNATURE CERTIFICATION
   2
   3
   4   I hereby certify that the content of this document is acceptable to Stephen E.
   5   Abraham, counsel for 435 Bedford LLC and Judi’s Deli LLC, and that I have
   6   obtained authorization to affix his electronic signature to this document.
   7
   8   Dated: February 26, 2021           CENTER FOR DISABILITY ACCESS
   9
                                          By:    /s/ Amanda Seabock                 ____
  10                                             Amanda Seabock
  11                                             Attorneys for Plaintiff

  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                             3

       Joint Stipulation for Dismissal                  Case: 2:20-CV-10201-MWF-RAO
